 Case 5:21-cv-05098-TLB Document 10           Filed 07/20/21 Page 1 of 2 PageID #: 49




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

JOE MASON ALLEN                                                             PLAINTIFF

V.                             CASE NO. 5:21-CV-5098

JUDGE MARK LINDSAY;
PROSECUTOR DENNIS DEAN;
SHERIFF TIM HELDER,
Washington County, Arkansas;
CLERK KYLE SYLVESTER;
STATE OF ARKANSAS; and
WASHINGTON COUNTY, ARKANSAS                                            DEFENDANTS

                                         ORDER

       Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 9) of

the Honorable Mark E. Ford, United States Magistrate Judge for the Western District of

Arkansas, dated June 30, 2021. The case was referred to Magistrate Judge Ford for

preservice screening pursuant to 28 U.S.C. § 1915A. He recommends dismissing all

claims in the Complaint without prejudice. More than fourteen (14) days have passed

since the parties’ receipt of the R&R, and no objections were filed.

       IT IS ORDERED that the R&R (Doc. 9) is ADOPTED IN ITS ENTIRETY. The

claims in this case are frivolous, are asserted against persons who are immune from suit,

and fail to state claims upon which relief may be granted pursuant to 28 U.S.C. § 1915A.

Accordingly, the case is DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that the dismissal of this case constitutes a strike

pursuant to 28 U.S.C. § 1915(g), and the Clerk of Court is DIRECTED to place a § 1915(g)

strike flag on the case.




                                           -1-
Case 5:21-cv-05098-TLB Document 10     Filed 07/20/21 Page 2 of 2 PageID #: 50




    IT IS SO ORDERED on this 20th day of July, 2021.



                                   /s/ Timothy L. Brooks
                                   TIMOTHY L. BROOKS
                                   UNITED STATES DISTRICT JUDGE




                                     -2-
